Citation Nr: 1241455	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus. 

4.  Entitlement to a compensable rating for malaria.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for acne. 

6.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the RO in Los Angeles, California. 

The Veteran's January 2008 substantive appeal included a request for a hearing before the Board at a local VA office.  The hearing was scheduled for June 28, 2012, but in a statement dated the day before the hearing the Veteran reported that he would be unable to attend.  The Veteran also asked that his claim proceed to the Board for adjudication.  The Veteran has withdrawn his request for a hearing and the Board will proceed with a decision in this case.  See 38 C.F.R. § 20.704(e) (2012).  

In an April 1970 rating decision, the RO denied entitlement to service connection for acne.  However, the RO's adjudication of the claim was limited to consideration of the specific diagnosis of acne, and did not consider any other skin disabilities.  Insofar as the Veteran contends that service connection is also warranted for chloracne, new and material evidence is not required to reopen the claim, as chloracne is a separate diagnosis from the skin condition addressed by the RO in the April 1970 rating decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a differently diagnosed disease or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claim based on a new diagnosis is a new claim). 

The issues of entitlement to increased ratings for PTSD and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experiences constant left ear tinnitus.

2.  The Veteran's malaria is not productive of any residuals and has not caused liver or spleen damage. 

3.  The claim for service connection for acne was initially denied in an unappealed April 1970 rating decision.  

4.  The evidence received since the April 1970 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran does not have chloracne.


CONCLUSIONS OF LAW

1.  There is no schedular basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012).

2.  The criteria for a compensable rating for malaria have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.88b, Diagnostic Code 6203.

3.  New and material evidence has not been received to reopen service connection for acne.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Chloracne was not incurred or aggravated by active duty service and its incurrence or aggravation cannot be presumed.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Tinnitus

Entitlement to service connection for deafness with tinnitus was granted in an April 1970 rating decision with an initial noncompensable rating assigned effective April 30, 1969.  In March 2006, a separate 10 percent evaluation was assigned for the Veteran's tinnitus effective August 18, 2004.  The May 2007 rating decision on appeal continued the current 10 percent evaluation.  

The Veteran complained of left ear tinnitus at the July 2009 VA audiological examination.  However, the current 10 percent evaluation is the maximum schedular rating available for tinnitus, whether the sound is heard in one ear, both ears, or the head.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, a rating in excess of 10 percent is not warranted and there is no legal basis upon which to award a higher evaluation for tinnitus.  The Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Malaria

Service connection for malaria was granted in an April 1970 rating decision.  An initial 10 percent evaluation was assigned from October 24, 1969, with a noncompensable evaluation assigned from October 24, 1970.  The May 2007 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that a compensable rating is warranted as his malaria is recurrent and manifests influenza-like symptoms.  

The Veteran's malaria is currently rated as noncompensably disabling under Diagnostic Code 6203 (pertaining to malaria).  A 100 percent evaluation is assigned for the active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6203 (2012).  The current noncompensable rating was assigned in accordance with  38 C.F.R. § 4.31 (in every instance where the schedule does not provide for a zero percent evaluation, a zero percent rating will be assigned when the requirements for a compensable evaluation are not met).  A note following the diagnostic code specifies that diagnoses and relapses of malaria are based on the identification of the malarial parasites in blood smears.  Thereafter, residuals such as liver or spleen damage are rated under the appropriate system.  Id.  

The Board finds that the Veteran's malaria does not warrant a compensable evaluation at anytime during the claims period.  The Veteran's VA and private treatment records are negative for findings of active malaria and none of his laboratory results have indicated the presence of malarial parasites.  There is also no indication of liver or spleen abnormalities.  The Veteran did receive anti-malaria therapy in October 1969 at the Long Beach VA Medical Center (VAMC), but this treatment took place well before the current claims period and even before the disability was service-connected by VA in the April 1970 rating decision.  

The Veteran contends that his malaria currently manifests flu-like symptoms and shortness of breath.  While treatment records document several instances of treatment for these symptoms, the Veteran has been diagnosed with allergic rhinitis and chronic obstructive pulmonary disease (COPD) and the reported symptoms have been associated with these nonservice-connected disabilities.  No health care professional has identified any current manifestations of malaria, and the objective medical evidence of record clearly outweighs the Veteran's lay statements.  A compensable rating is therefore not warranted under Diagnostic Code 6203.  

The Board has considered whether there is any other schedular basis for granting a compensable rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's tinnitus is manifested by ringing in his left ear and there is no indication that his service-connected malaria has caused any residual disability.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


Claim to Reopen

In an April 1970 rating decision, the RO denied entitlement to service connection for acne.  The evidence of record, including service treatment records and a February 1970 VA examination, demonstrated moderate acne on the Veteran's back, but did not establish a nexus between the diagnosed disability and service.  The Veteran did not appeal the April 1970 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The evidence received since the April 1970 rating decision includes many records of treatment from various VA facilities and the report of a February 2007 VA contract examination.  The Veteran has also submitted several statements maintaining that his acne is due to herbicide exposure during service.  

With respect to the VA treatment records and February 2007 VA contract examination report, this evidence is new as it was not of record at the time of the April 1970 rating decision.  However, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The records and examination merely document ongoing treatment for skin disorders such as disfiguring acne and solar comedones (blackheads) over the Veteran's temples and back.  These findings pertain to the presence of a current disability, an element of service connection that was already established at the time of the prior denial of the claim.  The treatment records do not provide any competent medical evidence of a link between the Veteran's acne and active duty service.

The record also contains several statements from the Veteran linking his skin problems to herbicide exposure during active duty service in the Republic of Vietnam.  The credibility of the Veteran's statements is presumed for the purposes of determining whether they are new and material evidence, but the Board must also determine whether the Veteran's statements are competent and raise a reasonable possibility of substantiating the claim to allow for reopening of the claim for service connection.  Justus v. Principi, 3 Vet. App. 510 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran is not competent to provide a nexus between service and his current acne disability.  The Veteran is competent to describe current symptoms of his claimed disability, such as the presence of acne and blackheads on his temples and back.  However, as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Therefore, his opinion as to the cause of the skin symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  As the Veteran's opinion linking acne to service is not competent, it does not raise a reasonable possibility of substantiating the claim and cannot serve to reopen the previously denied claim for service connection.  The Board also finds that the Veteran's statements are cumulative and redundant of those of record at the time of the April 1970 rating decision.  Reopening of the claim for entitlement to service connection for acne is denied.  


Service Connection Claim

The Veteran contends that service connection is warranted for chloracne as the condition was incurred due to herbicide exposure during active duty service in Vietnam.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection is also possible for chloracne on a presumptive basis as a disease associated with exposure to certain herbicide agents.  38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection first requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contentions that service connection is warranted for chloracne, the Board finds that the evidence of record is against a finding that there is a current disease or disability. 

Service treatment records are negative for any skin abnormalities.  The Veteran's skin was normal during examinations performed in January 1969 (while he underwent treatment for malaria) and in March 1969, just before his separation from active duty service.  Post-service treatment records also do not document any findings of chloracne.  Upon dermatological examination in February 2007, the Veteran was diagnosed with disfiguring acne, but no other skin conditions were identified.  Similarly, records of post-service treatment from several VA facilities are negative for findings related to chloracne.  

The Veteran contends that he has chloracne.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Id.  In this case, the Board finds that the Veteran is not competent to diagnose the presence of chloracne.  He is competent to identify and explain the symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Chloracne manifests symptoms similar to many other skin disorders and requires specialized medical training and expertise to properly identify.  See Jandreau, 1376-1377.  In addition, while the Veteran has reported that chloracne was diagnosed at an October 2006 Agent Orange examination at the Long Beach VAMC, review of the examination report indicates that no systemic illnesses were identified and chloracne was not diagnosed-the only findings pertained to a general skin disorder and a biopsied brown macule on the Veteran's abdomen.  As the Veteran is not competent to identify the claimed disability and the record contains no contemporaneous diagnosis of chloracne, the Board finds that the Veteran is not competent to establish a diagnosis for the purposes of establishing service connection. 

Without any competent evidence demonstrating the presence of chloracne, the Board finds that the evidence is against the finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the November 2006 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denial of service connection for acne.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment from various facilities including the San Diego, Long Beach, and Las Vegas VAMCs, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims for service connection and increased ratings.

The record contains evidence that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Although the claims file does not contain the medical records that served as the basis for the award of compensation, the June 2007 SSA decision notes that the grant was based on the Veteran's back, knee, and cardiac disabilities.  Therefore, there is no reasonable possibility that any SSA records would be relevant to the Veteran's current claims pertaining to tinnitus, malaria, and skin disorders.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied. 

Entitlement to a compensable rating for malaria is denied.

New and material evidence not having been submitted, the claim to reopen service connection for acne is denied. 

Entitlement to service connection for chloracne is denied.


REMAND

The Veteran contends that increased ratings are warranted for service-connected PTSD and hearing loss.  The disabilities were last examined by VA in July 2009, more than three years ago.  In the October 2012 appellant's brief, the Veteran's representative contends that the disabilities have worsened and new VA examinations are required by the duty to assist.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As the Veteran, through his representative, has reported worsening of the service-connected PTSD and hearing loss, new VA examinations are required to determine their current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

To the extent possible, the examiner should specify which symptoms are associated with the Veteran's service-connected PTSD and which are manifestations of the nonservice-connected delusional disorder.  Separate GAF scores should also be assigned to determine the specific limitation of functioning attributed to each disorder.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


